UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-06404 GATEWAY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 44-0651207 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 4100 Houston, TX77002 (Address of principal executive offices) (Zip Code) (713) 336-0844 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes NoX As of August 12, 2010, the registrant had 19,402,853 shares of its common stock, par value $0.25 per share, outstanding. GATEWAY ENERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q Part I – Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Operations (Unaudited) for the three and six month periods ended June 30, 2010 and June 30, 2009 4 Consolidated Statements of Cash Flows (Unaudited) for the six month periods ended June 30, 2010 and June 30, 2009 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II – Other Information 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable trade, net Notes receivable Prepaid expenses and other assets Total current assets Property and Equipment, at cost Gas gathering, processing and transportation Net profits production interest Office furniture and other equipment Less accumulated depreciation, depletion and amortization ) ) Other Assets Deferred tax assets, net Intangible assets, net of accumulated amortization of $447,928 and $345,567 as of June 30, 2010 and December 31, 2009, respectively Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other liabilities Insurance notes payable - Current maturities of capital lease - Total current liabilities Long-term debt, less current maturities - Total liabilities Commitments and contingencies - - Stockholders' Equity Preferred stock – $1.00 par value; 10,000 shares authorized; no shares issued and outstanding - - Common stock – $0.25 par value; 35,000,000 shares authorized; 19,402,853 and 19,397,125 shares issued and outstandingat June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 3 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Operating revenues Sales of natural gas $ Transportation of natural gas and liquids Treating and other Operating costs and expenses Cost of natural gas purchased Operation and maintenance General and administrative Acquisition costs - - - Consent solicitation and severance costs - - Depreciation, depletion and amortization Operating loss ) Other income (expense) Interest income Interest expense ) Other income, net Other income (expense) Loss from operations before income taxes and discontinued operations ) Income tax benefit Loss from continuing operations ) Discontinued operations, net of taxes Loss from discontinued operations, net of taxes - ) - ) Gain on disposal of assets, net of taxes - - Income from discontinued operations - - Net income (loss) $ ) $ $ ) $ Basic and diluted income (loss) per share: Continuing operations $ ) $
